Case 1:17-cv-04612-TWP-TAB Document 120 Filed 06/10/20 Page 1 of 4 PageID #: 2053




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  SHANIKA DAY, individually, and as the        )
  Administrator for the Estate of TERRELL DAY, )
  and HARVEY MORGAN Individually,              )
                                               )
                            Plaintiffs,        )
                                               )
                         v.                    )             Case No. 1:17-cv-04612-TWP-TAB
                                               )
  THE CITY OF INDIANAPOLIS,                    )
  FRANKLIN WOOTEN, Sergeant, Individually,     )
  and as an IMPD Officer, and                  )
  RANDALL DENNY, Officer, Individually, and as )
  an IMPD Officer,                             )
                                               )
                            Defendants.        )

                                 ENTRY FOLLOWING REMAND

         This matter is before the Court on remand from the United States Court of Appeals for the

  Seventh Circuit instructing the Court to enter judgment in favor of Defendants Officer Randall

  Denny and Sergeant Franklin Wooten. (Filing No. 116.) After Terrell Day ("Mr. Day") died while

  in the custody of the Indianapolis Metropolitan Police Department, Shanika Day, his mother and

  the Administrator of his estate, and Harvey Morgan, Mr. Day's father, brought this suit alleging

  unreasonable seizure and excessive force in violation of the Fourth Amendment to the United

  States Constitution, negligence under Indiana law, and loss of child's services. (Filing No. 19.)

  Defendants moved for summary judgment, arguing that neither officer violated Mr. Day's

  constitutional rights, that the officers are entitled to qualified immunity, and that the Plaintiffs'

  state law claims fail as a matter of law. (Filing No. 53.) The Court granted the Motion for

  Summary judgment as to all claims and all defendants other than the constitutional claim against

  Officer Denny and Sergeant Wooten in their individual capacities. (Filing No. 93.) The officers
Case 1:17-cv-04612-TWP-TAB Document 120 Filed 06/10/20 Page 2 of 4 PageID #: 2054




  appealed that ruling to the Seventh Circuit, which found that the officers were entitled to qualified

  immunity and reversed the Court's judgment, remanding with instruction to enter judgment

  accordingly. (Filing No. 116.) Thereafter, a Petition for Rehearing En Banc was filed by

  Plaintiffs-Appellees on January 23, 2020, and all of the judges on the original panel voted to deny

  the Petition for Rehearing. Id. at 22. Accordingly, the mandate was issued on May 15, 2020.

         In accordance with Local Rule 16-2, the Court gave each party fourteen days to file a

  position statement—making the deadline for those statements June 5, 2020. Defendants filed a

  timely statement in which they submit that there are no other proceedings to be had in this case (at

  least at the district court level), except for lifting the stay [Dkt. 107], entering summary judgment

  for the Defendants on all claims, denying any pending motions as moot, entering final judgment

  to the Defendants under Federal Rule of Civil Procedure 58, and terminating this action. (Filing

  No. 118 at 3.)

         Plaintiffs did not file a position statement with the Court until June 8, 2020, the Monday

  after the deadline. Their statement notes that their deadline to file a writ of certiorari to the United

  States Supreme Court in this matter is August 5, 2020. They ask the Court not to finalize judgment

  in this case before that date. (Filing No. 119.) Considering Plaintiffs' request despite its tardiness,

  the Court will delay final judgment until August 5, 2020. The Court reminds Plaintiffs that it is

  bound by law to enforce the Court of Appeals' mandate, which directs the Court to enter judgment

  in favor of the Defendants. See U.S. v. Pollard, 56 F.3d 776, 777 (7th Cir. 1995) ("The mandate

  rule requires a lower court to adhere to the commands of a higher court on remand."). If no writ

  is filed by the deadline, the appellate stay will be lifted and final judgment will be entered. If a

  writ is filed, and the Plaintiffs want the case to remain stayed pending a resolution of their petition

  for writ of certiorari, they should move the Court of Appeals for a stay of the mandate, which the



                                                     2
Case 1:17-cv-04612-TWP-TAB Document 120 Filed 06/10/20 Page 3 of 4 PageID #: 2055




  appellate court will grant if the petition for certiorari presents a substantial question and there is

  good cause for a stay. Jepson v. Bank of New York Mellon, 821 F.3d 805, 807 (7th Cir. 2016).

         As noted above, the Court will delay entering final judgment until August 5, 2020. All

  motions pending before the Court (Filing Nos. 54, 57, 58, 59 and 84) are hereby vacated and

  denied as moot.

         SO ORDERED.
          6/10/2020
  Date: _______________



  DISTRIBUTION:

  Faith Elizabeth Alvarez
  LEE COSSEL & CROWLEY LLP
  falvarez@nleelaw.com

  Nathaniel Lee
  LEE COSSEL & CROWLEY LLP
  nlee@nleelaw.com

  Martin Austin Brown
  RUCKELSHAUS KAUTZMAN BLACKWELL BEMIS DUNCAN & MERCHANT, LLP
  mab@rucklaw.com

  Darren Craig Chadd
  TAYLOR, CHADD, MINNETTE, SCHNEIDER & CLUTTER, P.C.
  dchadd@tcmsclaw.com

  Andrew R. Duncan
  RUCKELSHAUS KAUTZMAN BLACKWELL BEMIS DUNCAN & MERCHANT, LLP
  ard@rucklaw.com

  Anne Celeste Harrigan
  OFFICE OF CORPORATION COUNSEL
  anne.harrigan@indy.gov

  John F. Kautzman
  RUCKELSHAUS KAUTZMAN BLACKWELL BEMIS DUNCAN & MERCHANT, LLP
  jfk@rucklaw.com



                                                    3
Case 1:17-cv-04612-TWP-TAB Document 120 Filed 06/10/20 Page 4 of 4 PageID #: 2056




  Edward J. Merchant
  RUCKELSHAUS KAUTZMAN BLACKWELL BEMIS DUNCAN & MERCHANT, LLP
  ejm@rucklaw.com

  Andrew J. Upchurch
  OFFICE OF CORPORATION COUNSEL
  andrew.upchurch@indy.gov

  Adam Scott Willfond
  OFFICE OF CORPORATION COUNSEL
  adam.willfond@indy.gov




                                        4
